Citation Nr: 1615697	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher rating of special monthly compensation by reason of the need for regular aid and attendance of another person.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to August 22, 2013.

3.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease after August 22, 2013.

4.  Entitlement to service connection for acinic cell carcinoma, parotid gland, to include as a result of exposure to herbicides in service.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a skin disorder of the right hand (claimed as a scaly, intermittent eruption on the palmar surface of the right hand and/or as scars on the hand), to include as a result of exposure to herbicides in service.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to January 1973.

A request to substitute was submitted in January 2016.  See January 2016 statements of P.D.M. and her representative.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On January 11, 2016, the Board was notified that the Veteran died in January 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 







(CONTINUED ON THE NEXT PAGE)
ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


